BISSENTING OPINION
Oliver, Chief Judge:
I respectfully dissent from the conclusion reached by my colleagues in this case.
The majority opinion construes the provision for “pumice stone” in paragraph 206 of the Tariff Act of 1930, as amended by T. D. 62373 and T. D. 52476, as an eo nomine designation suggestive of use and that that use is for abrasive purposes. In so interpreting that tariff provision, reliance has been placed on certain dictionary definitions of the word “pumice” (also called “pumice stone”), the controlling effect thereof being applied to the element of the definitions suggesting a chief use of the commodity for smoothing and polishing. The majority opinion also refers to the Summary of Tariff Information, 1929, to support the interpretation placed upon the quoted dictionary definitions.
In our consideration of the present issue, we must look further. The merchandise in question was imported in 1953. It is, therefore, pertinent to go beyond the references cited in the majority opinion and turn to the Summary of Tariff Information of 1948, a publication prepared “in response to a resolution of the Ways and Means Committee of the House of Representatives, adopted July 25, 1947, which directs the Commission to ‘rewrite or otherwise bring up to date * * * the commodity summaries of tariff information.’ ” In the Summary of Tariff Information, 1948, there appears the following comment under the general heading, “pumice stone”:
Pumice is a natural siliceous abrasive material occurring throughout the far western States. The principal foreign deposits are on Lipari Island off the northern coast of Sicily and on Santorin Island in the Greek archipelago.
Pumice in lump and ground form is used chiefly as an abrasive in the metal-polishing and wood-finishing industries. Increasing amounts are being used, as an aggregate in lightweight concrete work, [Italics supplied.]
*67The information contained in the foregoing quotation, which specifically refers to the source (i. e., the Greek island of Santoriri) as well as the use (i. e., as an aggregate in lightweight concrete work) of the present merchandise, lends support to the classification invoked by the collector.
It is my opinion that the provision for “pumice stone” in paragraph 206, as amended, supra, includes the merchandise in question. The protest should be overruled and the action of the collector affirmed.